DETAILED ACTION
Claims 1-20 are pending as submitted on 07/30/21.


Claim Objections
Claims 18-20 are objected to because of the following informalities: it appears that step “(a)” may be intended to read “(b)” and step “(b)” may be intended to read “(c)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim recites “a first monitored condition” and then recites the same again, leaving ambiguity as to whether the second recitation is intended to refer to the same monitored condition or a separate one; appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard et al., US 2015/0007936.
With regard to claims 1-3, 5 & 17, Bernhard teaches a method of using a dual labeling device above a conveying path, wherein first & second label printers & dispensers (11/11’) each deliver labels along a machine direction toward a common label dispenser (19) disposed therebetween, which in turn applies the labels to products moving along a conveying path in a cross-machine direction (throughout, e.g. abstract, [0033 & FIGS. 1-4]).
With regard to claims 14, 18 & 20, automated controls would have been understood to be implicit from reading the disclosure as a whole, while each of alternating label dispensing [0017] and operating one labeler while the other is being serviced [0016] were each common features disclosed by the prior art.
With regard to claims 15-16, each labeler contains a supply of labels which might be of a “specified type” (e.g. printed [0016], rectangular [FIG. 1]) & “different” [0016].
With regard to claim 19, inasmuch as the prior art suggests automated labeling with different dispensers which may each comprise different labels, labeling a given item with a given label based on general detection of a condition would appear to be implicit herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al., US 2015/0007936.
The teachings of Bernhard have been detailed above, and while this reference does not expressly disclose that products are conveyed to a labeling position along the same, machine direction as the labels, this alternate species would have been a prima facie obvious modification for one of ordinary skill in this art, as the only other alternative to cross-machine labeling.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al., US 2015/0007936 in view of Swinburne, US 6,619,361.
With regard to claim 6, the teachings of Bernhard have been detailed above, including disposing the elements of the labeling device across the product conveying path, and while this reference does not expressly disclose that each of these device elements is mounted on a rail system, it appears that this would have been a prima facie obvious modification for one of ordinary skill in this art, as providing general adjustability (i.e. sliding along a rail) is generally considered to be obvious; see MPEP 2144.04(V)D (Bernhard also teaches providing general adjustability of parts for the 
With regard to claims 7-8, as noted above, Swinburne teaches the well-known benefit of providing operator access positions for its devices, where parts can be serviced “at his or her leisure”, i.e. out of the path of moving parts such as working conveyor belts without halting production.
With regard to claims 9-10, Bernhard & Swinburne teach two label dispensers accessible on either side of a conveyor path, wherein making them accessible on the same side would also have been obvious to try for one of ordinary skill, as these species represent the only two possibilities.
With regard to claims 11-13, Swinburne teaches that lateral adjustment of the label dispensers can be accomplished according to any common motive option, such as manual/driven, sensor-actuated controls [Col. 3, 22-51].


Examiner also notes WO 2020/115126 & US 2017/0225819 & US 2010/0089536
as relevant to the pending claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745